Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7, 9-22 are allowed because Jang Jian et al., Chen et al., Lin et al. or Iida et al. appear to be the closest prior art references.  However, theses references fail to teach an image sensor device having an isolation feature extending from a second surface of the semiconductor substrate; and a second dielectric film over the dielectric film and extending towards the isolation feature, wherein the dielectric film is between the second dielectric film and the isolation feature, as in claim 1; an isolation structure extending from the back side towards the front side, wherein the doped isolation region wraps around an end of the isolation structure and surrounds at least a part of a sidewall of the isolation structure, as in claim 11; a doped isolation region in the semiconductor substrate, wherein the doped isolation region is beside the radiation-sensing region; a first dielectric film extending from the back side into the semiconductor substrate, wherein the first dielectric film comprises hafnium; and a second dielectric film covering the first dielectric film and extending into the semiconductor substrate, as in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893